April 27, 2022


                                                         Supreme Court

                                                         No. 2021-193-Appeal.
                                                         (P 20-4616M)




                  James Lacera               :

                        v.                   :

     Department of Children, Youth, and      :
                 Families.


                 NOTICE: This opinion is subject to formal revision
                 before publication in the Rhode Island Reporter. Readers
                 are requested to notify the Opinion Analyst, Supreme
                 Court of Rhode Island, 250 Benefit Street, Providence,
                 Rhode Island 02903, at Telephone (401) 222-3258 or
                 Email opinionanalyst@courts.ri.gov, of any typographical
                 or other formal errors in order that corrections may be
                 made before the opinion is published.
                                                      Supreme Court

                                                      No. 2021-193-Appeal.
                                                      (P 20-4616M)



              James Lacera                :

                    v.                    :

   Department of Children, Youth, and     :
               Families.


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Long, for the Court. The plaintiff, James Lacera (plaintiff or Mr.

Lacera), appeals from a final order of the Family Court dismissing his verified

miscellaneous petition for declaratory judgment. This case came before the Supreme

Court pursuant to an order directing the parties to appear and show cause why the

issues raised in this appeal should not be summarily decided. After considering the

parties’ written and oral submissions and reviewing the record, we conclude that

cause has not been shown and that this appeal may be decided without further

briefing or argument. For the reasons set forth in this opinion, we affirm the order

of the Family Court.




                                        -1-
                          Facts and Procedural History

      This action for declaratory judgment stems from an investigation by the

defendant, the Department of Children, Youth, and Families, into the maltreatment

of Mr. Lacera’s biological grandchild, whom we refer to as “ML” to protect the

child’s privacy. The Family Court dismissed the case brought by Mr. Lacera on the

pleadings; therefore, we rely on the facts alleged in Mr. Lacera’s petition and accept

them as true. E.g., Warfel v. Town of New Shoreham, 178 A.3d 988, 991 (R.I. 2018).

We also take judicial notice of the parallel proceedings in the Family Court involving

DCYF’s petition for termination of parental rights and the subsequent adoption of

ML.1 See Doe v. Brown University, 253 A.3d 389, 395 (R.I. 2021).

      ML was placed in DCYF custody upon allegations of abuse and neglect

against his parents. DCYF subsequently placed ML with a nonrelative foster family.

Mr. Lacera commenced efforts to obtain placement of his grandchild through

meetings with the assigned DCYF case workers; visits with ML; attempts to appear

at court hearings, with counsel; and informal efforts to intervene in Family Court

proceedings involving ML. Most notably, Mr. Lacera’s efforts included appearing

in person and with representation before a justice of the Family Court at a bench

conference to request leave to intervene in one or more of the DCYF proceedings



1
  We note that Mr. Lacera does not as a factual matter dispute the final dispositions
in those proceedings.
                                       -2-
involving his son, who is ML’s father. The Family Court denied Mr. Lacera

permission to do so. Mr. Lacera acknowledged at arguments before this Court that

he did not attempt to intervene or obtain a denial from the Family Court from which

he could appeal, nor did he enter an appearance, file any other motion, or place

anything on the record.

      Mr. Lacera maintained in his petition that, throughout this process, he was

eligible to adopt ML, and he expressed an unwavering desire to obtain placement of

ML. Moreover, Mr. Lacera has maintained that DCYF never formally excluded him

as a fit and willing relative for placement of ML.

      However, on October 7, 2020, the Family Court terminated Mr. Lacera’s son’s

parental rights to ML.

      On October 28, 2020, Mr. Lacera filed the present petition for declaratory

judgment against DCYF in the Family Court. Mr. Lacera sought declarations that

(1) DCYF violated its statutory obligations under G.L. 1956 § 14-1-27(c) by not

considering Mr. Lacera as a fit and willing relative for placement of ML; (2) DCYF

never formally denied Mr. Lacera’s request for placement of ML; (3) DCYF violated

its statutory obligations by not placing ML with Mr. Lacera, a fit and willing relative;

(4) Mr. Lacera had priority status for the adoption of ML as he would have had if

DCYF had granted him placement of ML initially; (5) DCYF violated its statutory

obligations by not recruiting Mr. Lacera as an adoptive party for ML; (6) DCYF was

                                         -3-
required to evaluate and consider Mr. Lacera as a party to adopt ML; (7) it was in

the best interest of ML to be adopted by a suitable blood relative over an unrelated

party; and (8) Mr. Lacera was entitled to any further relief the Family Court deemed

proper. On that same date, Mr. Lacera sought a temporary restraining order and

preliminary injunction to stay any adoption proceedings related to ML; the trial

justice denied his motion.

      On October 30, 2020, DCYF moved to dismiss the petition and opposed Mr.

Lacera’s motion for preliminary injunction, arguing that DCYF’s petition to

terminate the parental rights of Mr. Lacera’s son had been granted and a final

decision entered.

      A hearing on Mr. Lacera’s declaratory-judgment petition was initially

scheduled for February 2021. On November 20, 2020, Mr. Lacera moved to

expedite the matter, alleging that the adoption of ML by the foster family was

imminent and scheduled for December 4, 2020. The trial justice denied the motion

to expedite on an emergency basis, indicating that December 4, 2020, was not the

adoption date; that the instant matter was scheduled for February 5, 2021; and that

plaintiff was required to notify all parties involved.

      On December 9, 2020, ML’s foster family finalized their adoption of ML.

      Mr. Lacera’s declaratory-judgment action was continued from February

through May 2021. Finally, on June 18, 2021, a trial justice convened the parties for

                                         -4-
argument and to render a final decision. In addition to maintaining that the Family

Court had terminated the parental rights of Mr. Lacera’s son, DCYF also argued that

the trial justice could not reach behind the then-finalized adoption of ML. The trial

justice granted DCYF’s motion to dismiss pursuant to Rule 12(b)(6) of the Family

Court Rules of Domestic Relations Procedure after finding that Mr. Lacera lacked

standing to maintain the petition and that there was no legal basis for him to obtain

what was tantamount to the reversal of an adoption. An order dismissing the petition

entered, and Mr. Lacera timely appealed.

      Mr. Lacera maintains before this Court that he had standing to seek

declaratory relief because he sought resolution of a justiciable controversy in which

he maintained a personal stake.

                                     Discussion

      “In reviewing the grant of a motion to dismiss, this Court applies the same

standard as the hearing justice.” Warfel, 178 A.3d at 991 (alterations omitted)

(quoting Audette v. Poulin, 127 A.3d 908, 911 (R.I. 2015)). We assume the

allegations in the petition are true and view the facts in the light most favorable to

the plaintiff. Id. A Rule 12(b)(6) analysis “requires a resolution of the overarching

issue of justiciability[.]” Boyer v. Bedrosian, 57 A.3d 259, 270 (R.I. 2012).

Moreover, we review such questions of law de novo. See N & M Properties, LLC v.

Town of West Warwick ex rel. Moore, 964 A.2d 1141, 1144 (R.I. 2009).

                                        -5-
      Declaratory-judgment proceedings are novel statutory proceedings that

facilitate the termination of controversies and allow the trial court “to declare rights,

status, and other legal relations whether or not further relief is or could be claimed.”

N & M Properties, LLC, 964 A.2d at 1144 (quoting G.L. 1956 § 9-30-1); see

Northern Trust Co. v. Zoning Board of Review of Town of Westerly, 899 A.2d 517,

520 n.6 (R.I. 2006) (mem.); Bradford Associates v. Rhode Island Division of

Purchases, 772 A.2d 485, 489 (R.I. 2001). The decision to grant or deny declaratory

relief is purely discretionary. E.g., Providence Teachers Union v. Napolitano, 690

A.2d 855, 856 (R.I. 1997). However, declaratory-judgment actions still require the

trial justice to resolve issues of justiciability. N & M Properties, LLC, 964 A.2d at

1144-45. “The constituent parts of a justiciable claim include a plaintiff who has

standing to pursue the action and some legal hypothesis which will entitle the

plaintiff to real and articulable relief.” Bowen v. Mollis, 945 A.2d 314, 317 (R.I.

2008) (quoting McKenna v. Williams, 874 A.2d 217, 226 (R.I. 2005)).

      A plaintiff has standing where that plaintiff has alleged “injury in fact,

economic or otherwise.” Bowen, 945 A.2d at 317 (brackets omitted) (quoting Rhode

Island Ophthalmological Society v. Cannon, 113 R.I. 16, 22, 317 A.2d 124, 128

(1974)). The injury must involve a “legally cognizable and protectable interest[,]”

id., that is “concrete and particularized[.]” Id. (quoting Pontbriand v. Sundlun, 699




                                          -6-
A.2d 856, 862 (R.I. 1997)). In short, the plaintiff must allege a “personal stake in

the outcome of the controversy[.]” Id. (quoting McKenna, 874 A.2d at 225).

      In his petition, Mr. Lacera asserted that he had statutory priority for placement

and adoption of ML pursuant to § 14-1-27(c), which provides, in pertinent part:

             “When DCYF makes application to the court to take a
             child into temporary custody due to allegations of abuse
             and/or neglect or dependency, DCYF shall have the duty
             to investigate the possibility of placing the child or
             children with a fit and willing relative not residing with the
             parents. DCYF shall conduct an assessment into the
             appropriateness of placement of the child or children with
             the relative within thirty (30) days of the child’s placement
             in the temporary custody of DCYF. If the department
             determines that the relative is a fit and proper person to
             have placement of the child, the child shall be placed with
             that relative, unless the particular needs of the child make
             the placement contrary to the child’s best interests. All
             placements with relatives shall be subject to criminal
             records checks * * *.” (Emphasis added.)

      Mr. Lacera conceded at oral arguments before this Court that any such

declaration—in light of the fact that ML’s adoption has been formalized—would be

a Pyrrhic victory but nevertheless an important declaration that he was wronged by

DCYF’s actions over the past three years.

      We acknowledge the statutory rights contained in § 14-1-27.             We are

constrained, however, to conclude that those rights were divested when the Family

Court terminated the parental rights of Mr. Lacera’s son on October 7, 2020. See

G.L. 1956 § 15-7-7 (the termination of parental rights “terminate[s] any and all legal

                                         -7-
rights of the parent to the child”) (emphasis added). A termination of parental rights

is “drastic and irreversible[,]” In re Manuel P., 252 A.3d 1211, 1218 (R.I. 2021)

(quoting In re Rylee A., 233 A.3d 1040, 1051 (R.I. 2020)), and far-reaching.

      Mr. Lacera’s legal status as grandparent to ML stemmed solely from the legal

status of Mr. Lacera’s son as ML’s father. See Suster v. Arkansas Department of

Human Services, 858 S.W.2d 122, 124-25 (Ark. 1993) (holding that a grandparent

did not have standing to intervene in pending proceedings because the grandparent’s

rights under a grandparent visitation statute were derivative of the parent’s rights

and were accordingly extinguished when a termination of parental rights was

effected against the parent from whom the grandparent’s rights derived); In re

Interest of Ditter, 326 N.W.2d 675, 677 (Neb. 1982) (holding that paternal

grandparents’ rights to statutory visitation were divested when the father’s parental

rights were terminated and that, therefore, the grandparents did not have standing to

maintain an action for visitation); In re Kristy L., 787 A.2d 679, 683, 685-86 (Conn.

Super. Ct. 1999) (holding that grandparents did not have standing to bring a habeas

action to obtain custody of their biological grandchild because the grandparents’

rights were derivative of the parent’s rights, which were terminated); cf. In re

Nicholas, 457 A.2d 1359, 1360 (R.I. 1983) (holding that the termination of a father’s

rights via an adoption was conclusive upon the legal rights of “all who might claim

by, through, or under” the father, including extinguishing visitation rights of the

                                        -8-
paternal grandfather under Rhode Island’s grandparents’ visitation statute). Contra

Puleo v. Forgue, 610 A.2d 124, 125-26 (R.I. 1992) (holding in the context of an

adoption that the adoption did not affect or limit a pre-existing grant of visitation

under the grandparents’ visitation statute without further action by the court).

Therefore, once Mr. Lacera’s son no longer retained his legal status as ML’s father,

Mr. Lacera no longer had a “legally cognizable and protectable interest” under

§ 14-1-27(c). Bowen, 945 A.2d at 317. Accordingly, Mr. Lacera did not have

standing to seek adjudication of his rights to ML when he filed the petition in the

Family Court on October 28, 2020.

       We reject as disingenuous, however, DCYF’s argument both before the

Family Court in the first instance and before this Court on appeal that, because the

adoption of ML was finalized, the case was moot. In the Family Court, DCYF

opposed the resolution of Mr. Lacera’s petition prior to finalization of the adoption

proceedings by moving to dismiss and opposing Mr. Lacera’s motion for injunctive

relief to stay the adoption proceedings; DCYF then argued that the petition was moot

due to the subsequent adoption—an insincere position. DCYF is the sole authority

in the State of Rhode Island designated to provide comprehensive social services for

children and their families, G.L. 1956 § 42-72-2(5), and we are troubled by its stance

in this case.




                                        -9-
      We remind DCYF that its work implicates and may even irreparably

extinguish solemn constitutional and statutory rights, and all agency actions inside

and outside the courts should reflect the grave nature of the department’s task. E.g.,

Santosky v. Kramer, 455 U.S. 745, 759 (1982) (“When the State initiates a parental

rights termination proceeding, it seeks not merely to infringe [a] fundamental liberty

interest, but to end it.”); Stanley v. Illinois, 405 U.S. 645, 651 (1972) (“The integrity

of the family unit has found protection in the Due Process Clause of the Fourteenth

Amendment, the Equal Protection Clause of the Fourteenth Amendment, and the

Ninth Amendment.”) (internal citations omitted).

                                      Conclusion

      For the foregoing reasons, we affirm the order of the Family Court and remand

the record.




                                         - 10 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     James Lacera v. Department of Children, Youth, and
Title of Case
                                     Families.
                                     No. 2021-193-Appeal.
Case Number
                                     (P 20-4616M)

Date Opinion Filed                   April 27, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Melissa A. Long


Source of Appeal                     Providence County Family Court


Judicial Officer from Lower Court    Associate Justice Richard A. Merola

                                     For Plaintiff:

                                     Patrick F. Dowling, Jr., Esq.
Attorney(s) on Appeal                For Defendant:

                                     Benjamin Copple
                                     Department of Children, Youth, and Families




SU-CMS-02A (revised June 2020)